The petitioner, Mrs. J.W. Dix, on a preliminary examination held to appear to the district court of Canadian county on a complaint charging that in said county on the 27th day of February, 1916, she did kill and murder one Henry Baustert by shooting him with a pistol, applied to this court for a writ ofhabeas corpus for the purpose of discharge on bail, upon the ground that she is not guilty, and upon the ground that the proof was not evident nor the presumption great, and does not even raise a presumption of guilt; that her application to the district court of Canadian county was denied.
After a careful examination of the evidence offered, we are of opinion that the petitioner should be let to bail, and that her bail should be fixed at the sum of $15,000. It is therefore ordered that the petitioner, Mrs. J.W. Dix, be and she is hereby admitted to bail upon the charge of murder now pending against her in the district court of Canadian county, and that her bail is hereby fixed at the sum of $15,000, and that she be released from custody upon giving bond in said sum, conditioned as required by law.